In all criminal prosecutions every man has a right to be informed of the accusation against him, and to confront the accusersand witnesses with their testimony, and shall not be compelled to give evidence against himself. Declaration of Rights, (143) sec. 7.
By the common law the witnesses must be examined in the presence of a jury, so as to enable the jury the better to pass on their credit by observing their looks, manner, etc.
In the trial of civil cases this rule of the common law is departed from, under certain circumstances, and depositions are allowed to be read where the attendance of the witnesses cannot be procured. But in criminal cases depositions are never read, either for or against the *Page 84 
prisoner, and the common-law mode of trial is strictly adhered to. Where an affidavit is offered for the continuance of a cause and is considered sufficient, the cause will be continued, unless the opposite party willadmit the facts set out in the affidavit to be true, for, if the statement of the witness is to be controverted, the party offering the testimony has a right to have the witness examined in the presence of the jury. This practice has never been departed from, so far as we are informed, until the present case, and we can see no principle upon which, in the trial of a capital case, this departure from the well-settled mode of trial can be allowed; indeed, it violates the clause in the Bill of Rights which secures to every man the right to confront the accuser and witnesses with other testimony.
Another departure from a well-settled practice appears in the record in this case, which the Court feels it to be a duty to correct. The judgment is, "that the prisoner be taken to the county of Burke, from whence he came, and kept in close confinement until Friday, 2 January, 1863, when he will be taken to the place of execution," etc., and "the sheriff of Burke County is to carry this sentence into effect," etc.; "ordered that the sheriff of this county (Rutherford) safely deliver the prisoner to the sheriff of Burke County, to be kept in the jail of Burke County," etc.
When the cause was removed to Rutherford County for trial, the prisoner was in possession of the court there, and the sheriff of (144) Rutherford then had charge of him; neither the court nor the sheriff of Burke had any further concern with the cause of the prisoner, and we can see no ground on which, after conviction, the judge could order the sheriff of Burke to carry the sentence into effect. The fact that the prosecution had originated in the county of Burke, after the removal to Rutherford, gave the judge no more power to give the power to the sheriff of Burke than to the sheriff of any other county. The sheriff of Rutherford then had the prisoner in his charge, and was to execute the sentence of the law.
PER CURIAM.                                   Error.
Cited: S. v. Cunningham, 72 N.C. 478. *Page 85